DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	The amendments of claims 11, and 15-16, cancellation of claims 13-14, and 19-20, and addition of claim 21 are acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11, 15-18, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 11 defines the first and second height in two ways it is unclear if applicant intends to define the first and second height in two different ways or if the two different definitions are intended to define different first or second heights. E.g., applicant defines 
	For sake of further examination, any height which meets either of the definitions for the first or second height will be viewed as meeting the claimed first and second height.
	Claims 15-18, and 21 are rejected as being dependent upon indefinite claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 15-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Toyoda (US 2005/0287392) in view of Nakamata et al. (US 2011/0038070) in view of Nakatani et al. (US 2010/0289728) and further in view of Kobayashi (US 2003/0087073).
	Regarding claim 11, Toyoda discloses an organic electroluminescent device comprising a base (P) and pixel defining layer (141, 149, and 150) disposed on one side of the base (see Fig. 3, 8a-8c, and 9a-9c). The pixel defining layer including a plurality 
	Toyoda discloses bank being formed of lyophobic material (0083) such that, the lyophilic surface of the barrier walls will be bordered by the lyophobic surface of the same barrier wall, and the lyophilic surface will be disposed on a side of the lyophobic surface close to the base substrate as claimed.
	As can be seen from Fig. 3, a cross section of each of the banks is in the shape of a trapezoid, and surfaces of the banks including a top surface, a bottom surface and a side surface connecting the top and bottom surfaces with the bottom surface being closer to the base substrate then the top surface.
	Toyoda does not expressly teach a cross section structure of the modified area of the banks as claimed, or that the process of modification is through injecting at least one of N2 plasma or NH3 plasma onto the lyophobic surface. Furthermore, Toyoda is silent as to a height of the modified surface and barrier wall or the lyophobic surface including a C-Si bond.
	Regarding the modification process, Nakamata, in the analogous field of array substrates for display devices (0002) discloses a CVD plasma process in which both nitrogen and ammonia starting materials are used (0104).

	Given Toyoda in view of Nakamata teaches the same plasma gas treatment as claimed, the lyophilic surface of each bank is expected to include a C-N and C-H bond as claimed. 
	Regarding the modified area cross section, Nakatani, in the analogous field of display panels (0001), discloses an organic EL display panel (0001) comprising a base substrate (3) and pixel defining layer formed of a plurality of banks (barrier walls; 9) disposed on one side of the base (Fig. 1). The banks including a lyophilic surface (12’) and lyophobic surface (12). Nakatani teaches using a mask over the bank surface so that a lower portion of the inclined side surface of the bank is made lyophilic (0105-0107, Fig. 3A-3B).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to have used a mask as taught by Nakatani, on the lyophobic bank surface of modified Toyoda, to achieve selective exposure of the lyophobic surface in the creation of a bank with both lyophobic and lyophilic surfaces (0105).
	Given Toyoda in view of Nakamata in view of Nakatani discloses the same method of modifying the lyophobic bank surface to have a lyophilic side surface as taught in applicant’s specification (paragraph 0055-0058) including providing a mask having openings and modifying the surface by injecting nitrogen or ammonia plasma, a 
	Regarding the first and second height, Nakatani teaches the bank having a height of about 0.3 to 3 µm (0070), overlapping the claimed first height being a distance between the bottom surface and the top surface of approximately 1 µm. 
	A person of ordinary skill in the art would have found it obvious for the bank of Toyoda to have a height of about 0.3 to 3 µm as taught by Nakatani, to form a bank suitable for an EL device (0065).
	Nakatani further teaches adjusting the lyophilic area depending on the taper angle of the bank, properties of the lyophilic layer, and setting of the mask exclusion area (0107; Fig. 3). Further Nakatani teaches that if the entire side surface of the bank is lyophobic there may be a short circuit between the cathode and anode (0087). Given the lyophilic area is determined by the length of the hypotenuse as discussed above, it would have been obvious to a person of ordinary skill that the height of the another right side of the right triangle would be determined by the length of the hypotenuse. In other words, when a person of ordinary skill sets an appropriate length of the lyophilic area on the inclined side surface via the process of modified Toyoda, the height of the another right side is also set, give the relationship of the sides a right triangle.

	Regarding the C-Si bond on the lyophobic surface, Kobayashi, in the analogous field of array substrates (0001), discloses a lyophobic layer containing an organopolysiloxane material (0027). An organopolysiloxane necessarily including C-Si bonds.
	A person of ordinary skill before the effective filing date of the claimed invention would have found it obvious for the lyophobic layer of modified Toyoda to include an organopolysiloxane material as taught by Kobayashi, to impart changeable wettability characteristics to the bank (0027).
	Regarding claim 15, Toyoda discloses conducting oxygen plasma treatment on the banks (0088), therefore the lyophilic surface will necessarily include at least C-O bonds.
	Regarding claim 16, Toyoda discloses treatment with CF4 plasma to impart lyophobic property to the surface (0086), thus the lyophobic surface will include at least a C-F bond.
	Regarding claims 17 and 18, Toyoda discloses and electronic apparatus including the organic electroluminescent device for a display (0018).
Regarding claim 21, Nakatani teaches the adjusting length of the lyophilic film on the side surface as discussed above, thus the area of the modified surface is less than an area of the surface of each of the at least one barrier wall.

Response to Arguments
Applicant’s claims amendments filed 03/15/2021 have been entered. Accordingly, the rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) are withdrawn. Due to the amendments a new 35 U.S.C. 112(b) rejection has been made.

Applicant’s arguments with respect to the instant claims have been considered but are moot due to the new grounds of rejection under 35 U.S.C. 103(a) in view of the new combination of prior art.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727.  The examiner can normally be reached on M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALICIA J SAWDON/Primary Examiner, Art Unit 1781